Citation Nr: 0104750	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 14, to 
February 7, 1958.  The appellant is the widow of the veteran.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from June and August 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas, that denied the above 
claims.

The appellant has also claimed entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  See Written statement from the 
appellant, dated August 25, 1999.  This claim has not yet 
been adjudicated and is referred to the RO for appropriate 
action.


REMAND

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

Ischemic heart disease or other cardiovascular disease 
developing in a veteran who has a service-connected 
amputation of one lower extremity at or above the knee or 
service-connected amputations of both lower extremities at or 
above the ankles, shall be held to be the proximate result of 
the service-connected amputation or amputations.  38 C.F.R. 
§ 3.310(b) (2000).

The veteran died on May [redacted], 1999.  The death certificate 
listed the cause of his death as myocardial infarction due to 
or a consequence of chronic diabetes mellitus.  At the time 
of his death, the veteran was entitled to compensation 
benefits for right above the knee amputation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
resulting from VA medical treatment in 1995.  He was not 
service connected for any disability. 

Although an injury or disease compensated under 38 U.S.C.A. § 
1151 is not a service-connected disability, this provision 
requires that VA pay compensation in the same manner as if 
the disability were service connected.  The VA General 
Counsel has determined that the language and history of 38 
U.S.C.A. § 1151 reflect a congressional intent that all 
disability and DIC benefits payable for service-connected 
disability shall also be payable for disability within the 
scope of 38 U.S.C.A. § 1151.  See VAOPGCPREC 8-97 (1997), 
100-90 (1990), 80-90 (1990), 73-90 (1990).

Additional evidentiary development is needed prior to 
appellate disposition of this case.  It is clear that 
additional records exist that have not been obtained.  The 
veteran's death certificate indicates that he was 
hospitalized at the North Arkansas Regional Medical Center 
(Harrison Hospital) at the time of his death.  Also, review 
of his medical records reveals that he gave a history of 
having a myocardial infarction in 1988 or 1989 and undergoing 
coronary artery bypass graft surgery.  His VA primary care 
doctor reported that he was treated at the VA Medical Center 
in Fayetteville, Arkansas, for several years.  Currently, 
only VA treatment records dated from 1995 to 1997 are 
associated with the claims folder.  Therefore, the RO should 
attempt to obtain all of the veteran's relevant private and 
VA treatment records, including his terminal report of 
hospitalization.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b) and (c)).

Further, although the RO obtained a medical opinion in July 
1999, another opinion is needed.  Many of the veteran's 
treatment records, including his terminal report of 
hospitalization, were not of record at the time the doctor 
reviewed the file and provided an opinion.  It is necessary 
that the doctor have these records available for review so 
that an informed opinion can be rendered as to the 
relationship, if any, between the veteran's right above the 
knee amputation and his death.  Another medical opinion must 
be obtained, taking into account the veteran's complete 
treatment records.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

Therefore, this case is REMANDED for the following:

1.  Ask the appellant for the approximate 
dates of all treatment and the names of 
all medical providers that treated the 
veteran for coronary artery disease since 
his separation from service.  The Board is 
particularly interested in the veteran's 
terminal report of hospitalization from 
North Arkansas Regional Medical Center 
(Harrison Hospital) and in his treatment 
records showing that he suffered a heart 
attack and underwent coronary artery 
bypass surgery in 1988 or 1989.  Ask the 
appellant to provide releases for any 
private care providers, and request the 
veteran's treatment records from them.  
For any VA medical centers the appellant 
identifies (i.e., including the 
Fayetteville, Arkansas, VAMC) and provides 
approximate dates of treatment, obtain and 
associate with the file the veteran's 
treatment records.  If any request for 
private treatment records is unsuccessful, 
notify the appellant so she may obtain and 
present the records herself.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that VA cardiac specialist review the 
medical records in the claims file and 
render an opinion on the following 
matters:

(a)  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's coronary artery disease.  

(b)  Is it at least as likely as not that 
the veteran's right above the knee 
amputation caused or aggravated his 
coronary artery disease?

(c)  Is it at least as likely as not that 
the veteran's right above the knee 
amputation was the immediate or 
underlying cause of his death by 
myocardial infarction or contributed 
substantially or materially to cause his 
death by myocardial infarction or had a 
material influence in accelerating death 
by myocardial infarction?  Were there 
resulting debilitating effects and 
general impairment of health associated 
with the right above the knee amputation 
that rendered the veteran materially less 
capable of resisting the effects of 
coronary artery disease?

The doctor should indicate in the report 
that the claims file was reviewed and 
must provide a comprehensive report 
including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the doctor's report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 
Vet. App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  

4.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative, if any, 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The claim of entitlement to Chapter 35 Dependents' 
Educational Assistance is deferred pending the forgoing 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



